UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4126
FREEMAN LOWELL CLARK,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Western District of Virginia, at Abingdon.
                  James P. Jones, District Judge.
                            (CR-00-94)

                  Submitted: September 30, 2002

                      Decided: October 21, 2002

     Before LUTTIG, WILLIAMS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Mark B. Sandground, Sr., Brian D. West, SANDGROUND, WEST
& NEW, P.C., Vienna, Virginia, for Appellant. John L. Brownlee,
United States Attorney, S. Randall Ramseyer, Assistant United States
Attorney, Abingdon, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. CLARK
                               OPINION

PER CURIAM:

   Freeman Clark appeals his conviction by a jury of 266 counts of
illegal distribution by wrongfully prescribing Schedule II and III con-
trolled substances, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C),
(b)(1)(D) (2000). Finding no error, we affirm.

   Clark argues that the district court erred in admitting the expert tes-
timony of a physician concerning whether the prescriptions in ques-
tion were issued for a valid medical purpose. Clark did not object to
the admission of the testimony in question; therefore, we review the
district court’s decision to allow the testimony for plain error. To find
plain error, we must find "that an error occurred, that the error was
plain, and that the error affected [Clark’s] substantial rights." United
States v. Promise, 255 F.3d 150, 154 (4th Cir. 2001) (en banc) (citing
United States v. Olano, 507 U.S. 725, 732 (1993)), cert. denied, ___
U.S. ___, 122 S. Ct. 2296 (2002).

   Review of a district court’s decision to admit expert testimony is
for an abuse of discretion. See Kumho Tire Co. v. Carmichael, 526
U.S. 137, 152 (1999). Before allowing expert testimony, the district
court must determine that the testimony is both reliable, or scientifi-
cally valid; and relevant, that it will assist the trier of fact in under-
standing or determining a fact in issue in the case. See Daubert v.
Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 592-93 (1993);
United States v. Barnette, 211 F.3d 803, 815-16 (4th Cir. 2000).

   Our review of the record convinces us that the district court did not
err in admitting the physician’s testimony. The witness, who was
engaged in a medical practice similar to that of Clark, established his
qualifications, training, experience, and knowledge in the field of gen-
eral medical practice. His testimony was based upon a review of
Clark’s patient files and included his explanation for his conclusion
that the majority of prescriptions were not issued for a legitimate
medical purpose. We conclude that the physician’s testimony was
both scientifically valid and helpful to the jury. Finally, Clark’s argu-
ments on appeal are more properly addressed to the weight of this tes-
timony, not to its admissibility in the first instance. The district court
                       UNITED STATES v. CLARK                         3
did not commit plain error in its decision to allow the expert testi-
mony of the government’s witness.

   Clark also argues that the evidence was insufficient to establish his
guilt. A jury’s verdict must be upheld on appeal if there is substantial
evidence in the record to support it. See Glasser v. United States, 315
U.S. 60, 80 (1942). In determining whether the evidence in the record
is substantial, we view the evidence in the light most favorable to the
government, and inquire whether there is evidence that a reasonable
finder of fact could accept as adequate and sufficient to support a con-
clusion of a defendant’s guilt beyond a reasonable doubt. United
States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc). In evalu-
ating the sufficiency of the evidence, we do not review the credibility
of the witnesses and assume that the jury resolved all contradictions
in the testimony in favor of the government. See United States v.
Romer, 148 F.3d 359, 364 (4th Cir. 1998).

   In order to convict a licensed physician of a violation of § 841(a),
the government must establish that the defendant knowingly or inten-
tionally distributed the controlled substance alleged in the indictment,
that the defendant knew the substances were controlled substances,
and that the prescription of these substances was done outside the
bounds of professional medical practice. See United States v. Tran
Trong Cuong, 18 F.3d 1132, 1137 (4th Cir. 1994) (citing United
States v. Moore, 423 U.S. 122 (1975)). On appeal Clark does not con-
test that he prescribed the substances alleged in the indictment or that
he knew these substances were controlled substances under the law.
Our review of the record convinces us that the evidence was sufficient
to prove that Clark’s practice of repeatedly prescribing significant
amounts of narcotic pain medications for the patients in question was
outside the bounds of legitimate medical practice.

  We therefore affirm Clark’s conviction and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED